DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on April 5, 2021 is acknowledged. 

Allowable Subject Matter
Claims 1-19 are allowable.
The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A sprinkler comprising: a sprinkler body; a nozzle associated with one end of the sprinkler body; a cap secured to or integral with an opposite end of the sprinkler body, the cap including a central opening and a plurality spider ingress openings through the cap positioned radially outward of the central opening, the plurality of spider ingress openings being in the form of a discrete windows, and a counterbalance weight at a downstream end, wherein the deflector plate assembly is pitched at an angle relative to the sprinkler body; and a spider barrier disposed in engagement with the cap and defining an enclosure and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 14, 2021